Van Brunt, P. J. :
The amended complaint in this action was stricken out upon the ground that it was served merely for the purpose of delay, and contained no new allegations pertinent to the plaintiff’s cause of action.
We think this was error. All the additional allegations contained in the amended complaint were pertinent and essential to certain features of the cause of action set' out in the original complaint,, and without their presence the plaintiff might have been precluded from giving evidence pertinent to the cause of action which had been attempted to be set out in the original complaint.
It is rather difficult to see how any great desire for delay could have been imputed to the plaintiff, when the defendant had taken nearly five months to serve its answer.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Barrett, Rumsey, Ingraham and McLaughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with .ten dollars costs.